Exhibit SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (“Subscription Agreement”) is made as of this []st day of [] 2009, by and among Ironclad Performance Wear Corporation, a Nevada corporation (the “Company”) and the undersigned subscriber (the “Subscriber”). A.The Company intends to obtain subscriptions, from one or more purchasers, including Subscriber, and in one or more closings as determined by the Company on the terms and conditions set forth herein, for the purchase and sale of 50,000,000 shares of the Company’s common stock, par value $0.001 per share (the “Common
